DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “enable module” and “drive module.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Figs. 2, 34, 5c illustrates the circuit of the enable module, whereas Figs. 10-12, 15, 17 and 19 illustrate the circuit (different embodiments) of driver module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 4, 6-18 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Publication 2020/0273396) in view of Ozawa (US Publication 2002/0024511).
Regarding independent claim 1, Lu teaches a gate driver on array (GOA) circuit, comprising ....GOA units independent of each other, wherein each....GOA units comprises an enable module and a drive module disposed corresponding to the enable module; wherein:
 the enable module includes an address input terminal configured to receive a row address signal, and an enable signal output terminal configured to output an enable signal based on the row address signal; and  (Lu illustrates a circuit of a gate driver  ([0035]) and the use of an address (row) decoder in a gate driver circuit and the use of a GOA) ([0004, 0044, 0046]). In [0077], Lu teaches of using an address decoder, 141 (enable module) to ultimately determine which gate line to activate.  The output provided by the enable module is considered an enable signal);
the drive module comprises an enable signal input terminal configured to receive the enable signal output by the enable signal output terminal, and a drive signal output terminal configured to output drive signals... (Drive module portion, which is considered the portions comprising the OR gate, 143.  See Figs. 5 and 6, outputs a signal for driving the scan/gate line);
Lu does not explicitly detail:
....having different pulse widths based on the enable signal, 
However, in the same field of endeavor, Ozawa discloses in relation to Fig. 5, of having an enable module, which is considered the portions, 1346 which determines the operation of a scan/gate line and sends the signal to a driver module, which is considered one or more OR gates, before sending a pulse signal the scan/gate line.  Additionally, Ozawa discloses the use of two modes ([0125, 0126]) and illustrates the scan/gate lines able to receive pulses of different widths (See Fig. 6).  The output of the driver module is based on the enable signal and mode signal. See Fig. 5.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the GOA circuit having an enable module, which operates based on an address signal, as taught by Lu; to include the feature of a driver module enabled by a row decoder and generating a pulse signal, as disclosed by Ozawa to reduce evenness in the display based on wiring resistance ([0006]).
wherein the drive signal output terminal is connected to a gate line of a row disposed corresponding to the drive module to transmit the drive signal to the gate line of the row and gate the row (See above teachings of Lu and Ozawa and Fig. 2 of Lu and Fig. 5 of Ozawa).
Although Lu does not explicitly teach a plurality of GOA units in the GOA, it should be noted that a mere duplication of parts where the result of such modification is not unexpected has no patentable significance.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Depending on the number of lines in the growing sizes of displays, more GOA units having the structure of the GOA taught by Lu, would be utilized to control additional lines of a larger display.
Regarding dependent claim 2, Lu, as modified by Ozawa, discloses the GOA circuit according to claim 1, wherein:
the enable module is a row decoder based on binary coding or a row decoder based on Gray coding (The operation used by Lu in [0077] is a form of binary coding).
Regarding dependent claim 5 Lu, as modified by Ozawa, discloses the GOA circuit according to claim 1, wherein each of the plurality of GOA units further comprises:
a reset module connected to the enable signal output terminal of the enable module and configured to reset the enable module in response to the drive module outputting the drive signal and gating the corresponding row (In [0080], Lu teaches of the enable module not working (not providing an output) based on the received signal at the ENB terminal, thereby providing a type of reset. The signal transmitted to the ENB terminal is provided by mode decoder, 142 which, therefore, also acts as a type of reset circuit.  When the device is providing a signal to the gates, the resetting of the enable module is a response according to when an output is provided).
Regarding independent claim 25, Lu teach a method for driving a display, comprising: 
inputting an address signal to a row decoder in a gate driver on array (GOA) circuit of a display (Lu illustrates a circuit of a gate driver circuit ([0035]) and the use of an address (row) decoder in a gate driver circuit and the use of a GOA) ([0004, 0044, 0046]));
enabling the row decoder corresponding to the address signal; outputting an enable signal to a ....generator (In [0077], Lu teaches of using a address decoder, 141 to ultimately determine which gate line to activate.  The enabling of the output to a certain row by the row decoder is based on the row decoder being enabled. The enable signal is sent to a level changer (generator) (OR gate));
Although Lu teaches of using a gate driving circuit with a row decoder and outputting a gate signal to ultimately control the operation of a specific gate line, Lu does not explicitly teach:
 a pulse generator in the.... circuit by the enabled row decoder; and generating a pulse signal by the pulse generator 
However, in the same field of endeavor, Ozawa discloses in relation to Fig. 5, of having a scanning signal selector, 134 ([0088[) which determines the operation of a scan/gate line and sends the signal to a pulse generator, which is considered one or more OR gates, before sending a pulse signal to the scan/gate line.  Additionally, Ozawa discloses the use of two modes ([0125, 0126]) and illustrates the scan/gate lines able to receive pulses of different widths (See Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the GOA circuit having a row decoder, which operates based on an address signal, as taught by Lu; to include the feature of a pulse generator enabled by a row decoder and generating a pulse signal, as disclosed by Ozawa to reduce evenness in the display based on wiring resistance ([0006]).
....to drive pixels in a corresponding row to operate (The combination of Lu and Ozawa disclose performing the above method to drive pixels in a corresponding row (Lu, [0046])).
Regarding dependent claim 26, Lu, as modified by Ozawa, discloses the method according to claim 25, wherein:
the pulse generator generates a short pulse signal and a long pulse signal to respectively drive pixels in different rows to operate (See teachings of Ozawa in claim 25 and in reference to Fig. 6(b) and specifically, for example, rows Y1-c and Y2-a ).
Regarding dependent claim 27, Lu, as modified by Ozawa, discloses the method according to claim 26, wherein:
the pulse generator receives a long clock signal and a short clock signal to respectively generate the long pulse signal and the short pulse signal (See signals Mod1, Mod2....Modm in Fig. 5 an in relation to Fig. 6 (a) and (b) and pulse width of signals in Fig. 6 (a) and (b) and how the signals output by the pulse generator is affected by the signal type of Mod1 and Mod2).
Regarding dependent claim 28, Lu, as modified by Ozawa, discloses the method according to claim 27, wherein:
the pulse generator comprises a first pulse generator and a second pulse generator; (See Fig. 5 of Ozawa and Fig. 5 of Lu (based on teachings of Ozawa that a pulse generator is one or more OR gates));
wherein the long clock signal is input to a data input terminal of the first pulse generator, the short clock signal is input to a data input terminal of the second pulse generator, (Depending on the control timing of the Mod signal, the output of the pulse generator could switch between a shorter width pulse to a longer, effectively going from Fig. 6(a) to Fig. 6(b));
and the enable signal is input to a clock input terminal of the first pulse generator and a clock input terminal of the second pulse generator (Both Lu and Ozawa illustrate two signal going to the pulse generators, one as the enable signal and one from a mode control line).
Regarding dependent claim 29, Lu, as modified by Ozawa, discloses the method according to claim 28, further comprising: 
resetting the enable signal output by the enabled row decoder (In [0080], Lu teaches of the row decoder not working (not providing an output) based on the received signal at the ENB terminal, thereby providing a type of reset).
Regarding dependent claim 30, Lu, as modified by Ozawa, discloses the method according to claim 29, wherein:
the enabled row decoder is reset by a reset circuit (The signal sent to the ENB terminal is provided by mode decoder, 142 which therefore also acts as a type of reset circuit).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Publication 2020/0273396) in view of Ozawa (US Publication 2002/0024511) and in further view of Okuda (US Publication 2004/0119416).
Regarding dependent claim 3, Lu, as modified by Ozawa, discloses the GOA circuit according to claim 2, wherein:
Although the combination of Lu and Ozawa disclose a row decoder, they do not explicitly disclose:
each row decoder comprises a plurality of transistors connected in series, two transistors in adjacent rows and in a same column being combined to a transistor when satisfying a preset condition.
However, in the same field of endeavor (row addressing), Okuda discloses of using transistors in series as part of a row decoder (See Fig. 5) and the transistors comprises two transistors, one in each adjacent row in a same column and combined to form a preset condition.
Lu/Ozawa discloses a base process/product of a display with a GOA circuit and row decoder which the claimed invention can be seen as an improvement in that multiple lines of a display can be controlled.  Okuda teaches a known technique of each row decoder comprises a plurality of transistors connected in series, two transistors in adjacent rows and in a same column being combined to a transistor when satisfying a preset condition that is comparable to the base process/product.
Okuda’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Lu/Ozawa and the results would have been predictable and resulted in each row decoder comprises a plurality of transistors connected in series, two transistors in adjacent rows and in a same column being combined to a transistor when satisfying a preset condition, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Publication 2020/0273396) in view of Ozawa (US Publication 2002/0024511) and in further view of Xu (US Publication 2020/0294461).
Regarding dependent claim 19 , Lu, as modified by Ozawa, discloses the GOA circuit according to claim 1, wherein:
Although the combination of Lu and Ozawa disclose a GOA circuit and TFTs ([0003]), they do not explicitly disclose
a P-type transistor in each of the plurality of GOA units is a P-channel thin film transistor made of low-temperature polysilicon, amorphous silicon, or a material resulted from a mixture of carbon, silicon, and germanium at any ratio.
However, in the field of GOAs ([0003]), Xu discloses GOAs made of shift registers which contain P-type and N-type transistors, wherein the active layers of the P-type transistor is made of polysilicon and the N-type transistor is made of metal oxide ([0063]).
Lu/Ozawa disclose a base process/product of GOA circuit comprising TFTs, which the claimed invention can be seen as an improvement in that the GOA provides a narrow-bezel design.  Xu teaches a known technique of a GOA circuit comprising a P-type and N-type TFT with active layers of polysilicon and metal oxide that is comparable to the base process/product.
Xu’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Lu/Ozawa and the results would have been predictable and resulted in the GOA comprising a P-type and N-type TFT with an active layer of polysilicon and metal oxide, respectively, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 20 , Lu, as modified by Ozawa, discloses the GOA circuit according to claim 1, wherein:
Although the combination of Lu and Ozawa disclose a GOA circuit and TFTs ([0003]), they do not explicitly disclose
an N-type transistor in each of the plurality of GOA units is an N-channel thin film transistor made of metal oxide
However, in the field of GOAs ([0003]), Xu discloses GOAs made of shift registers which contain P-type and N-type transistors, wherein the active layers of the P-type transistor is made of polysilicon and the N-type transistor is made of metal oxide ([0063]).
Lu/Ozawa disclose a base process/product of GOA circuit comprising TFTs, which the claimed invention can be seen as an improvement in that the GOA provides a narrow-bezel design.  Xu teaches a known technique of a GOA circuit comprising a P-type and N-type TFT with active layers of polysilicon and metal oxide that is comparable to the base process/product.
Xu’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Lu/Ozawa and the results would have been predictable and resulted in the GOA comprising a P-type and N-type TFT with an active layer of polysilicon and metal oxide, respectively, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 20170039950 to Li discloses a gate driving circuit which provides different pulse widths to a gate line (See Fig. 7B), but does not disclose all the limitations of the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693